Citation Nr: 1436822	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hip pain, claimed as a neurological manifestation secondary to a back injury.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing on his April 2011 VA Form 9.  A letter was sent to the Veteran to inform him of his hearing scheduled for July 3, 2014.  The Veteran did not appear at the July 2014 hearing.  Since he has not requested a new hearing, and has not provided good cause for having missed the July 2014 hearing, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.704(d), (e)(2013); see also 38 C.F.R. § 3.103(c)(2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current back disability was neither manifest in service nor diagnosed within one year of service, and otherwise is unrelated to service.

2.  The Veteran's hip disorder was not shown in service; there are no service-connected disabilities to form the basis for secondary service connection.



CONCLUSIONS OF LAW

1.  The Veteran's back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's hip disorder was not incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in October 2008 and May 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination for his back disability claim in February 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

The Board notes that the Veteran has not been given a VA examination for his hip pain claim.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the condition existed in service and there is no competent evidence in the record suggesting that the condition is due to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).

Back Disability

Here, the record reflects competent and credible evidence of a current disability - namely degenerative arthritis of the lumbar spine.  Next, there is evidence of an in-service injury/incurrence.  Specifically, there is a February 1966 note of lower back pain in the Veteran's service treatment records.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current back disability is not related to his in-service injury/incurrence. 

A March 1966 x-ray examination of the Veteran's back revealed a normal lumbar spine.  The Veteran did not report any back problems during his September 1967 separation examination.  A February 1969 annual reserve report of medical history indicates that the Veteran reported that he injured his lower back lifting weights in 1962 and that has occasional episodes of lower back pain after heavy lifting.  

A May 2008 VA outpatient note indicates that the Veteran was experiencing lower back pain radiating down his left leg through his hip.  The Veteran reported that he may have slept on his back the wrong way. 

The Veteran was given an MRI in June 2009 which revealed degenerative changes in the lumbar spine with disc protrusion/bulge, worse at L5/S1 level.   At an August 2009 VA outpatient visit, the Veteran complained of chronic low back pain which he stated started in 1967 while carrying two 100 pound potato sacks.  He reported that the pain has increased over the years and is made worse with walking.  

The Veteran was afforded a VA examination in February 2014 VA where the examiner noted the Veteran's in-service lower back pain in 1966 and normal x-ray examination.  He opined that the Veteran's degenerative arthritis was less likely as not incurred in or caused by service.  He reasoned that the Veteran has minimal age related degeneration and there is no indication that he had back problems following service until 2007. 

In sum, while the record shows that the Veteran had a back complaint in service, and has had back complaints post service, the preponderance of the evidence is against a finding that the current low back diagnosis of degenerative arthritis of the spine are related to the back complaint noted in service or to any injury therein.  Specifically, a qualified medical provider reviewed the Veteran's records, including the in-service treatment for back pain, and based on his expertise, found against a relationship between the current back disability and the Veteran's service.  The medical provider instead believed the current minor degeneration in the back was age-related.  This opinion is supported by a reasonable rationale and is not contradicted by the competent medical evidence.  The Board places significant weight on this opinion. 

The Board further finds that presumptive service connection is not warranted because the evidence does not show that he has a diagnosis of arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The first documented diagnosis of arthritis in the back did not occur until 2009 - more than 40 years after his 1967 separation from service.  

Regarding continuity of symptomatology, although the Veteran has asserted that his back pain began in service, it is noted that the Veteran's back was normal at the time of his separation examination and the Veteran did not report any back pain at that time.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his current recollections and statements made in connection with a claim for VA compensation benefits are of lesser probative value than the previous more contemporaneous findings at service separation.  The Board notes that although the Veteran reported occasional back pain at his February 1969 annual reserve examination, there is no evidence of subsequent complaints or treatment for many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

To the extent that the Veteran has provided his own nexus opinion, relating his current back disability to his service, the Board finds that he is not competent to render such an opinion in this matter.  Degenerative changes of the spine are not observable by lay people, like varicose veins or a broken arm.  Therefore, the question of etiology of such changes requires a medical determination.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hip Pain

The Veteran does not contend and the evidence does not suggest that a hip disability arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for a hip disability is warranted as secondary to his current degenerative arthritis of the spine.  

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

However, as discussed above, the Board has found herein that the Veteran is not entitled to service connection for a back disability.  Thus, there is no service-connected disability to form the basis for secondary service connection for a hip disability.  The Veteran is also not service-connected for any disability.  Accordingly, service connection for a hip disability is not warranted on a secondary basis.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a hip disorder is denied.  


REMAND

The Veteran was referred for an audiology consultation in June 2008.  The audiologist summarized the Veteran's audiometry results, but did not provide the puretone thresholds and speech recognition scores.  In that regard, the clinician noted that the Veteran's had mild to moderate sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  On remand, all reasonable efforts should be made to obtain the specific audiometry results.  

The Veteran has complained that his hearing loss and tinnitus began during service.  He stated that he was exposed to excessive gunfire noise in service, specifically as a gun loader for 5-inch guns.  See July 2008 VA Form 21-526.  The Veteran is competent to provide evidence of the symptoms he experienced and the job in which he engaged during service.  The RO attempted to verify the Veteran's military occupational service (MOS) through a DD Form 214; however, they were unsuccessful.  See November 2008 deferred rating decision.  The Veteran's personnel records do not reflect any contrary information in regard to the Veteran's MOS.  Therefore, the Board finds the Veteran's statement that he was a gun loader and thereby exposed to gunfire in service to be credible.   
The Veteran was not provided an examination regarding his hearing loss or tinnitus.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board finds that the McLendon criteria are met and that the claims should be remanded for examinations.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from June 2009 to present.

2.  Obtain the results of the June 2008 VA audiological testing (to include puretone threshold findings from 1000 Hz. to 4000 Hz. and speech recognition scores), which was completed at the Houston VA Medical Center.  

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records, and to produce the raw data from the testing.

3.  After the above development is complete, to the extent possible, schedule the Veteran for an audiological examination by an appropriate VA examiner.  The claims folder should be forwarded to the examiner and the examiner should indicate in the examination report that it was reviewed.  The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss began in or is related to active duty service, including exposure to gunfire.  

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active duty service, including exposure to gunfire.  

The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Ensure that the above steps have been accomplished and that the examination reports are adequate.  If they are deficient in any manner, return the reports to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


